DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Regarding claim 17 the limitations of “wherein the first terminal and the first heat-dissipating part are: i) located on a same surface of the housing” are considered indefinite as claim 1 requires that the first terminal and the first heat-dissipating part to be on different sides of the housing opposite each other and therefore they cannot be on the same surface.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KOYAMA et al (US 2018/0342350).
Regarding claim 1, KOYAMA discloses a capacitor assembly (Fig. 3, 1), comprising: a capacitor (Fig. 3, 100); a first terminal (Fig. 3, 300); a cooling device (Fig. 3, 40); and a housing (Fig. 3, 20) which contains the capacitor (Fig. 3), wherein the first terminal has a first heat-absorbing part (Fig. 4, 310) and a first heat-dissipating part (Fig. 4, 330), the first terminal is configured to dissipate heat from a first side (Fig. 3, bottom of 100, an electrode would be capable of dissipating heat) of the capacitor to the cooling device (Fig. 3, 40) by way of the first heat-absorbing part and the first heat-dissipating part (Fig. 3; the heat from the bottom of the capacitor would be capable of traveling from the bottom part of the terminal to the top part and then to the cooling device), and the first side of the capacitor is a side that faces away from the cooling device (Fig. 3), the first terminal is disposed on a first side of the housing (Figs. 2B-4, part of the first terminal 310 is located on the bottom side of terminal housing 20), and the first heat-dissipating part is disposed on a second side of the housing which is opposite to the first side of the housing (Fig. 2B, 330 is on top side of 20 opposite the bottom side).   
Regarding claim 2, KOYAMA further discloses that the first heat-absorbing part is in thermal contact with the first side of the capacitor (Fig. 3), and the first heat-dissipating part is in thermal contact with the cooling device (Fig. 3, indirect thermal contact through the air between cooling device and terminal).  
Regarding claim 3, KOYAMA further discloses that the first heat-absorbing part is electrically connected to the capacitor (Fig. 3), and the first heat-dissipating part has a first cooling lug (Fig. 3, top of 300 is thermally connected to the bottom of 300 and in thermal contact with cooling device and therefore is considered a cooling lug).  
Regarding claim 4, KOYAMA further discloses a second terminal (Fig. 3, 200) which has a second heat-absorbing part (Fig. 4, 210) and a second heat-dissipating part (Fig. 4, 230), wherein the second terminal dissipates heat from a second side of the capacitor to the cooling device by way of the second heat-absorbing part and the second heat-dissipating part (Fig. 3; the heat from the top of the capacitor would be capable of traveling from the side part of the second terminal to the top part and then to the cooling device).  The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein the second terminal dissipates heat from a second side of the capacitor to the cooling device by way of the second heat-absorbing part and the second heat-dissipating part” does not distinguish the present invention over the prior art of KOYAMA who teaches the structure as claimed.
Regarding claim 5, KOYAMA further discloses that the second side of the capacitor is a side that faces the cooling device (Fig. 3).  
Regarding claim 6, KOYAMA further discloses that the second heat-absorbing part is in thermal contact with the second side of the capacitor (Fig. 3, direct contact), and the second heat-dissipating part is in thermal contact with the cooling device (Fig. 3, indirect through air).  
Regarding claim 7, KOYAMA further discloses that the second heat-absorbing part is electrically connected to the capacitor (Fig. 3), and the second heat-dissipating part has a second cooling lug (Fig. 3, top of 200 is thermally connected to the side of 200 and in thermal contact with cooling device and therefore is considered a cooling lug).  
Regarding claim 8, KOYAMA further discloses that the first terminal is in thermal contact with the cooling device (Fig. 3, through indirect contact through the air).  
Regarding claim 9, KOYAMA further discloses that the cooling device is disposed on the housing (Fig. 2B).  
Regarding claim 10, KOYAMA further discloses that the first heat-absorbing part has a U-shaped portion (Fig. 4, opening 311).  
Regarding claim 11, KOYAMA further discloses that the first heat-absorbing part is connected to the first heat-dissipating part (Fig. 4).  
Regarding claim 13, KOYAMA further discloses that the first heat-dissipating part and the second heat-dissipating part are disposed in a common plane and are mutually electrically insulated (Fig. 3, same lateral plane but electrically insulated by 60).  
Regarding claim 14, KOYAMA further discloses that a casting compound is provided (Fig. 2B, 70; [0038]), by which the capacitor is cast into the housing (Fig. 2B).  
Regarding claim 17, KOYAMA further discloses that the first terminal and the first heat-dissipating part are extend in directions that are orthogonal to one another (Fig. 4, at least part of the bottom part of the terminal 310 is orthogonal to the first heat-dissipating part 330).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOYAMA et al (US 2018/0342350) in view of Shinohara et al (US 2014/0313806).
Regarding claim 15, KOYAMA teaches that the device can be used for various electronic devices ([0068]).
However, KOYAMA fails to specifically teach a system, comprising: an IGBT module; and a capacitor assembly as claimed in claim 1, wherein the cooling device is further configured to cool the IGBT module.  
Shinohara teaches a system (Fig. 4, 200), comprising: an IGBT module ([0033]); and a capacitor assembly (Fig. 4, 500).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to replace the capacitor assembly of Shinohara with the capacitor assembly of KOYAMA that would allow for it to cool the capacitors as well as the rest of the internal components such as the IBGT module, in order to use the device as intended in a next level component so that its benefits can be seen in other systems (KOYAMA [0011]). 
Regarding claim 16, KOYAMA, as placed into the system of Shinohara, further teach an electric vehicle or a hybrid vehicle, comprising a system as claimed in claim 15 (KOYAMA can be used in vehicles [0068]/ Shinohara [0002]).
Other Relevant Art
Yoda et al (US 2014/0126107) teaches relevant art in Fig. 8, that a cooling member should have direct contact with capacitor terminals Fig. 8, 22b/22c on c30.
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the rejection is improper because Koyama’s terminal is labeled as 300 that contains both the first heat-absorbing part (Fig. 4, 310) and a first heat-dissipating part (Fig. 4, 330), the examiner notes that the limitations do not require these features to be separate features and that they can both be considered part of the greater terminal 300, but when the examiner referees to a specific part of the terminal a different reference number can be used to show a section of a single piece. 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “a terminal” does not distinguish the present invention over the prior art of Koyama who teaches the structure as claimed, additional features of the terminal would need to be claimed to distinguish it from the busbar of Koyama, as it stands there is no reason this feature could not be considered the terminal as claimed.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., additional details of the terminal that would cause a busbar to no longer be able to be considered a terminal and that the heat dissipating part or that the entire electrode is located on the opposite side of the heat dissipating side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848